Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 1 of 12 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Trenton Division

 ELLIOT KRESS, individually and on behalf of all others
 similarly situated,                                                 C.A. No:
                                          Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Cavalry SPV I, LLC, Cavalry Portfolio Services, LLC and
 JOHN DOES 1-25,

                                      Defendants.


       Plaintiff Elliot Kress (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendants Cavalry

Portfolio Services, LLC (hereinafter “Defendant Cavalry Portfolio”) and Defendant Cavalry SPV I,

LLC (hereinafter “Defendant Cavalry SPV”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                     INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of

                                                                                                1
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 2 of 12 PageID: 2




  personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

  privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

  and that "'the effective collection of debts" does not require "misrepresentation or other abusive

  debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                     NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collection Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 3 of 12 PageID: 3




     7.      Plaintiff is a resident of the State of New Jersey, County of Ocean, with a residence

  at 285 Rivers Edge Ln, Toms River, NJ 08755.

     8.      Defendant Cavalry Portfolio is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 500 Summit Lake Dr. Suite 400,

  Valhalla, New York 10595.

     9.      Upon information and belief, Defendant Cavalry Portfolio is a company that uses the

  mail, telephone, and facsimile and regularly engages in business the principal purpose of which

  is to attempt to collect debts alleged to be due another.

     10.     Defendant Cavalry SPV is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 500 Summit Lake Dr., Suite 400,

  Valhalla, New York 10595.

     11.     Upon information and belief, Defendant Cavalry SPV is a company that uses the

  mail, telephone, and facsimile and regularly engages in business the principal purpose of which

  is to attempt to collect debts alleged to be due another

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     13.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     14.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b. to whom Defendant Cavalry Portfolio sent an initial collection letter attempting

                 to collect a consumer debt;
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 4 of 12 PageID: 4




              c. on behalf of Defendant Cavalry SPV

              d. regarding collection of a debt;

              e. that included confusing and misleading language regarding to whom a dispute

                 must be made for a consumer to assert his rights under 15 U.S.C. §§ 1692g

              f. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     15.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     17.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e, and 1692g.

     18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 5 of 12 PageID: 5




     19.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominate over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 § l692e and § 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 6 of 12 PageID: 6




                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     23.     Some time prior to July 25, 2019 an obligation was allegedly incurred to Citibank,

  N.A.

     24.     The Citibank, N.A. obligation arose out of a transaction involving a medical debt

  incurred by Plaintiff in which money, property, insurance or services, which are the subject of

  the transaction, are primarily for personal, family or household purposes.

     25.     The alleged Citibank, N.A. obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

     26.     Citibank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 7 of 12 PageID: 7




     27.       Citibank, N.A. sold the alleged debt to Defendant Cavalry SPV who contracted with

  the Defendant Cavalry Portfolio to collect the alleged debt.

     28.       Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.




                                Violation I – July 25, 2019 Collection Letter

     29.       On or about July 25, 2019, Defendant Cavalry Portfolio sent the Plaintiff an initial

  collection letter (the “Letter”) regarding the alleged debt owed to Cavalry SPV See a true and

  correct copy of the Letter attached as Exhibit A.

     30.       When a debt collector solicits payment from a consumer, it must, within five days of

  an initial communication, provide the consumer with a written validation notice, known as a “G

  notice,” which must include the following information:

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of the notice,

     disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

     by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

     day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

     verification of the debt or a copy of the judgment against the consumer and a copy of such

     verification or judgment will be mailed to the consumer by the debt collector; and
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 8 of 12 PageID: 8




            (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

(emphasis added)

      31.      The Letter, which in this case was the “G Notice,” stated as follows:

      “Unless you notify Cavalry within thirty days after receiving this letter that you dispute the

      validity of the debt, or any portion thereof, Cavalry will assume this debt to be valid. If you

      notify Cavalry in writing within thirty days from receiving this notice that you dispute the

      validity of this debt or any portion thereof, Cavalry will obtain verification of the debt or a

      copy of a judgment, if applicable, and mail you a copy of such verification or judgment. If

      you request it from Cavalry in writing thirty days after receiving this notice, Cavalry will

      provide you with the name and address of the original creditor, if different from the current

      creditor.

      32.      The G-Notice is unclear and misleading by using the term Cavalry which can refer

   to either the current creditor, Defendant Cavalry Portfolio or the current owner of the debt,

   Defendant Cavalry SPV.

      33.      The Plaintiff is misled by the term Cavalry because it is vague and does not directly

   communicate to him whether he should direct his potential dispute with Defendant Cavalry SPV

   or Defendant Cavalry Portfolio.

      34.      The term “Cavalry” does not necessarily refer to the Defendant Cavalry Portfolio,

   especially in the context of this Letter because there are two companies listed in the letter named

   Cavalry and the consumer could be confused as to which Cavalry the G-Notice is referring to.
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 9 of 12 PageID: 9




     35.     The Defendant could have easily avoided this confusion by simply referring to

  themselves as “we,” “us,” or “this office,” the language commonly used in G-Notices.

     36.     In describing the dispute requirements in a false and misleading way, Defendant

  falsely communicates the consumer’s requirements under the FDCPA.

     37.     This false and inaccurate portion of the Letter is deceptive and misleading because it

  fails to advise Plaintiff of the proper method for exercising his validation rights under the

  FDCPA.

     38.     Plaintiff sustained an informational injury as he was not fully apprised of his rights

  and responsibilities necessary to properly exercise his options under §1692g.

     39.     Plaintiff effectively waived his rights to this statutorily available information because

  she was not properly informed of the “G-Notice” requirements set forth in the FDCPA.

     40.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

     42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     44.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of §1692e(10).
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 10 of 12 PageID: 10




      45.       Due to the fact that Defendant's conduct violated Section 1692e et seq. of the

   FDCPA, Defendant is liable to Plaintiff for actual damages, statutory damages, costs and

   attorneys’ fees.

                                  COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692g et seq.

      46.       Plaintiff repeats, reiterates and incorporates the allegations contained in in the

   foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

      47.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      48.       Pursuant to 15 U.S.C. §1692g, when a debt collector solicits payment from a

   consumer, it must, within five days of an initial communication, provide the consumer with a

   written validation notice, known as the “G Notice,” which must include the following

   information:

            (1) the amount of the debt;

            (2) the name of the creditor to whom the debt is owed;

            (3) a statement that unless the consumer, within thirty days after receipt of the notice,

      disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

      by the debt collector;

            (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

      day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 11 of 12 PageID: 11




             (5) a statement that, upon the consumer's written request within the thirty-day period, the

       debt collector will provide the consumer with the name and address of the original creditor,

       if different from the current creditor. 15 U.S.C. § 1692g(a).

       49.      Defendant violated this section by deceptively misrepresenting the requirements of

   §§1692g(a)(4) and (5) in omitting the requirement that the consumer must dispute or request

   information in writing as required under the FDCPA.

       50.      Plaintiff sustained an informational injury as she was wrongfully misinformed

   regarding who has rights to make a dispute and to whom the dispute must be made.

       51.      Due to the fact that Defendant's conduct violated Section 1692g et seq. of the

   FDCPA, Defendant is liable to Plaintiff for actual damages, statutory damages, costs and

   attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       52.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Elliot Kress, individually and on behalf of all others similarly

   situated demands judgment from Defendant Cavalry Portfolio and Defendant Cavalry SPV as

   follows:


       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;
Case 3:20-cv-03176-MAS-DEA Document 1 Filed 03/24/20 Page 12 of 12 PageID: 12




      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


      Dated: March 24, 2020                                 Respectfully Submitted,

                                                            STEIN SAKS, PLLC

                                                            /s/ Raphael Deutsch
                                                            Raphael Deutsch, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500
                                                            Fax: (201) 282-6501
                                                            rdeutsch@steinsakslegal.com
                                                            Attorneys For Plaintiff
